Citation Nr: 0715525	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for right eye degeneration of the retina (Coat's disease) 
with a macular scar.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
June 1971.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).     

The veteran submitted a notice of disagreement as to the 
August 2005 rating decision that denied service connection 
for a left eye disorder.  However, the veteran did not 
perfect his appeal by providing a timely VA Form 9, Appeal to 
Board of Veterans' Appeals, or other substantive appeal, 
after the RO issued its March 2006 statement of the case 
(SOC).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  Therefore, this issue is not in appellate 
status.


FINDING OF FACT

With respect to the veteran's service-connected degeneration 
of the retina (Coat's disease) with a macular scar of the 
right eye, the veteran is blind in the right eye, having best 
vision of hand movements at one foot with correction; there 
is no blindness in the nonservice-connected left eye.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for right eye degeneration of the retina (Coat's disease) 
with a macular scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 3.383, 4.1-4.7, 4.21, 
4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Code 6070 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

The issue on appeal arises from a claim for an increased 
rating received in September 2003.  As a result, only the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Codes 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a. 

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. §§ 3.50(a)(4), 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

The applicable VA regulation permits compensation for a 
combination of service- connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for nonservice-connected disability 
absent specific authorization by statute).  

The veteran's right eye degeneration of the retina (Coat's 
disease) with a macular scar is currently evaluated at 30 
percent disabling under Diagnostic Code (Code) 6070, 
blindness in one eye, having only light perception, with 
normal vision in the other eye at 20/40.  38 C.F.R. 
§ 4.84(a).  Historically, service records reveal that the 
veteran was treated for Coat's disease of the right eye 
during service.  Notes to the regulation specify that the 
veteran is also entitled to special monthly compensation 
(SMC) in this instance under 38 C.F.R. § 3.350 due to his 
current loss of use of the right eye having only light 
perception.  In that regard, the Board notes that in a March 
2005 Decision Review Officer (DRO) decision, the RO awarded 
additional SMC to the veteran for the right eye due loss of 
use of the right eye having only light perception.  As a 
result, this issue is not before the Board at this time. 

The veteran is currently blind in the right eye as best 
vision was hand movement at one foot per the October 2003 and 
June 2005 VA ophthalmology examinations.  38 C.F.R. §§ 
3.50(a)(4), 4.79.  However, because the veteran is not blind 
in his nonservice-connected left eye (best-corrected vision 
was 20/100 per both the October 2003 and June 2005 VA 
ophthalmology examinations), his service-connected disability 
in his right eye must be rated as if his left eye had normal 
vision at 20/40.  Private medical records and VA treatment 
records also do not demonstrate left eye blindness.  This 
conclusion is drawn irrespective of the fact that 38 C.F.R. 
§ 4.78 (computing aggravation), appears to require 
consideration of both eyes.  Villano, 10 Vet. App. at 250. 

Based on these findings, 38 C.F.R. § 4.84a, Table V produces 
a disability 
percentage evaluation of 30 percent under DC 6070.  Thirty 
percent is the 
maximum schedular amount available for blindness in the right 
eye, with no blindness in the left eye.  A higher evaluation, 
40 percent, would require that the loss of vision in the left 
eye be service connected and be at least 20/50.  For reasons 
noted above, this is not the case. 

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the other nonservice-connected left eye; (b) enucleation of 
the right eye; or (c) serious cosmetic defect.  38 C.F.R. §§ 
3.383, 4.80.  Such is not shown here.  As discussed above, 
the most recent visual acuity in the appellant's left eye is 
20/100.  The service-connected right eye has not been 
enucleated.  Additionally, only loss of visual acuity is 
before the Board; the RO has not recognized any cosmetic 
defect as entitled to compensation.

The Board has considered other codes as well, but finds that 
an evaluation higher than 30 percent is not warranted under 
any diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  As the veteran 
clearly retains both eyes, the provisions of Code 6066 for 
anatomical loss of one eye are not for application.  An 
evaluation in excess of 30 percent is not available under 
Code 6080, pertaining to impairment of field of vision.  In 
this regard, the RO has not recognized an impairment in field 
vision of the right eye due to a disease of the optic nerve.  
See 38 C.F.R. § 4.76.  Further, the June 2005 VA examiner 
indicated that vision in the right eye was too poor for field 
of vision testing.  Finally, there is no evidence of 
diplopia, such that the provisions of Code 6090 are also not 
in order.  

The Board acknowledges the veteran's contentions that his 
overall vision is worse than reflected by the assigned 
rating, and that he is no longer able to drive.  However, 
insofar as the service-connected right eye has been rated as 
being blind, and the nonservice-connected left eye does not 
meet the criteria for "blindness" under 38 C.F.R. § 4.79, a 
higher rating is simply not warranted.  The Board emphasizes 
that the veteran also has several significant nonservice-
connected conditions that affect both eyes, including 
glaucoma, diabetic retinopathy, and cataracts.  

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for degeneration of the retina 
(Coat's disease) with a macular scar.  38 C.F.R. § 4.3.

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R.  § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  The veteran is currently retired.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated September 2003 and 
May 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to the first element of notice, March 2006 and 
June 2006 correspondence from the RO further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  With regard to the fourth element of notice, only 
the supplemental May 2005 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  Notably, the RO did not provide notice 
of these elements prior the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.    

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and lay statements showing actual knowledge of the evidence 
required for his increased rating claim.  In addition, the 
actual supplemental notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, even though the VA, under Sanders, may 
have erred by relying on various post-decisional documents to 
conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

Further, the Board emphasizes that the Federal Circuit also 
recently held that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a SOC or 
supplemental statement of the case (SSOC) "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  In 
this vein, the RO issued additional, compliant VCAA notice 
prior to readjudication of the claim in the May 2006 SSOC.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several VA examinations.  The veteran has submitted 
additional private medical evidence.  

With regard to the VA examinations, the veteran's 
representative contends that the October 2003 and June 2005 
examinations are inadequate because the examiner did not 
review the claims folder.  Even so, the Board finds that a 
review of the evidence in the claims folder by the examiner 
could not have significantly altered the outcome of his 
findings to provide a basis to grant a higher disability 
rating.  Simply stated, both the results of the examinations 
and the service and post-service medical records support the 
Board's decision in this claim.  An additional examination to 
review medical evidence that only supports the denial of the 
increased rating claim does not serve the interests of the 
veteran or the VA.      

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 30 percent for right eye 
degeneration of the retina (Coat's disease) with a macular 
scar is denied. 


____________________________________________
JOHN J .CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


